         Case 1:21-cv-02236-JMF Document 50 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MIGUEL TEJEDA, on behalf of himself, FLSA
 Collective Plaintiffs and the Class,

                                              Plaintiff,   Civil Action No.:
                                                           1:21-cv-02236-JMF
                        -against-
                                                           [PROPOSED]
 OKI RINGO, LLC, JOHN DOE #1-10, TIMOTHY                   RULE 68 JUDGMENT
 CUSHMAN, and NANCY CUSHMAN,

                               Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants Oki

Ringo, LLC (“Oki Ringo”), Timothy Cushman, and Nancy Cushman (“Individual Defendants”)

(Oki Ringo and the Individual Defendants collectively referred to as the “Defendants”) having

offered to allow Plaintiff Miguel Tejada (“Plaintiff”) to take a judgment against Oki Ringo, in the

sum of Twenty Thousand Dollars and Zero Cents ($20,000.00), inclusive of reasonable attorneys’

fees, costs, and expenses, in accordance with the terms and conditions of Defendants’ Rule 68

Offer dated August 31, 2021 and filed as Exhibit A to Docket Number 48;

       WHEREAS, on August 31, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment (Dkt. No. 48);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff Miguel Tejada, in the sum of Twenty Thousand Dollars and Zero Cents ($20,000.00), in

accordance with the terms and conditions of Defendants’ Rule 68 Offer dated August 31, 2021
                                                 Clerk of Court
and filed as Exhibit A to Docket Number 48. The Clerk is directed to close this case.


SO ORDERED:
          August 31
Dated: ____________________, 2021                    ___________________________________
       New York, New York                                  U.S.D.J.
